EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     AGREEMENT dated May 06, 2009 and effective May 11, 2009 by and between
FIRST BANCORP (the “Company”) and Orlando Berges-González (or “O. Berges”).
     WHEREAS, the Company wishes to retain the services of O. Berges and the
retention of O. Berges’ services for and on behalf of the Company and FirstBank
Puerto Rico (the “Bank”) is of material importance to the preservation and
enhancement of the value of the Company’s and the Bank’s business;
     WHEREAS, the Board of Directors of the Company has approved and authorized
the execution of this Agreement with O. Berges to take effect as of the date
above written.
     WHEREAS, the parties desire to enter into this Agreement setting forth the
terms and conditions of the employment relationship of the Company, the Bank and
O. Berges;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein, the parties agree as follows:
     1. Employment. The Company agrees to employ O. Berges and O. Berges agrees
to the employment by the Company for the period stated in Paragraph 4 hereof and
subject to the other terms and conditions herein provided.
     2. Position and Responsibilities. The Company hereby employs O. Berges as
Executive Vice President and shall carry out and render to the Company and to
the Bank such services as are customarily performed by persons holding a similar
corporate title. O. Berges shall also perform such other related duties as he
may from time to time be reasonably directed in writing, including, but not
limited to performing duties for the Company, the Bank and other subsidiaries of
the Company. O. Berges shall report to the Chief Executive Officer of the
Company. In the absence of the Chief Executive Officer, O. Berges shall report
to the Chief Operating Officer or any other officer designated by the Board of
Directors. Notwithstanding the foregoing, the Board of Directors of the Company
or the Bank may delegate or assign specific tasks to O. Berges, provided that
the assignment clearly sets for the priority of the task, and whether it takes
precedence over other duties and obligations of O. Berges.

1



--------------------------------------------------------------------------------



 



     3. Duties. During the period of employment hereunder, and except for
illness, vacation periods, and leaves of absence, O. Berges shall devote his
business time, attention, skill, and efforts to the faithful performance of his
duties as provided herein as is customary for an executive holding a similar
position in a financial institution of comparable size.
          O. Berges agrees that, during the term of his employment hereunder, he
will not, directly or indirectly, engage or participate, become director of, or
render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise that directly competes with the Company
or its subsidiaries in Puerto Rico; provided, however, that O. Berges shall not
thereby be precluded or prohibited from owning passive investments, including
investments in the securities of other financial institutions so long as such
ownership does not require him to devote substantial time to the management or
control of the business or activities of any such firm, corporation, business
entity or enterprise.
     4. Term. The initial term of employment under this Agreement shall be for a
period of three (3) years, commencing on May 11, 2009 and terminating on May 11,
2012. On each anniversary of the date of commencement of this Agreement, the
term of the employment hereunder shall automatically be extended for an
additional one (1) year period beyond the then effective expiration date, unless
either party receives written notice, not less than 90 days prior to the
anniversary date, advising the other party that this Agreement shall not be
further extended. Any such written notice shall not affect any prior extensions
of the term of employment hereunder.
     5. Standards. O. Berges shall perform his duties and responsibilities under
this Agreement, in accordance with such reasonable standards as established from
time to time by the Board of Directors and/or management of the Company and
conveyed in writing to O. Berges. The reasonableness of such standards shall be
measured against standards for executive performance generally prevailing in the
financial industry.
          Notwithstanding anything to the contrary, nothing in this Agreement
will be interpreted in any manner which would tend to limit or interfere with
the authority or oversight duties and discretion of the Board of Directors to
establish adequate guidelines for the effective management of the Company.

2



--------------------------------------------------------------------------------



 



     6. Compensation and Reimbursement of Expenses.
          a) Compensation
     The Company agrees to pay O. Berges during the term of this Agreement a
base salary of not less than $600,000 a year.
          b) Performance Bonus
               In addition to the base salary set forth above, O. Berges shall
be entitled to a performance bonus determined on the basis of his achievement of
the predetermined business objectives contained in the Company’s annual business
plan in connection with the areas of endeavor assigned to O. Berges. The
contribution of O. Berges to the achievement of the Company’s annual business
objectives and his performance in such other functions, as may be reasonably
assigned under his charge, will be evaluated by the Chief Executive Officer who
will recommend to the Compensation and Benefits Committee (the “Compensation
Committee”) payment of a performance bonus in an amount which the Compensation
Committee, and ultimately the Board of Directors, may determine at their
discretion.
          c) Long-Term Incentive Compensation Benefits
               O. Berges shall be entitled to participate in and receive the
benefits of any stock-based award, or other benefits and privileges granted to
employees and executives of the Company or its subsidiaries and affiliates which
now exist or may come into existence hereafter, to the extend commensurate with
his then assigned duties and responsibilities, as recommended by the
Compensation Committee and approved by the Board of Directors. The terms and
conditions of such benefit will be within the parameters set forth in the now
existing 2008 First BanCorp Omnibus Incentive Plan or any other similar plan
which may come into existence hereafter under which a benefit or privilege is
made available to O. Berges.
          d) Automobile Expenses
               The Company shall provide O. Berges with a company owned
automobile. Such automobile will be furnished in accordance with the existing
executive automobile policy as approved by the Board of Directors, provided
however that the approved initial vehicle cost shall be no greater than $65,000.
All expenses, including but not limited to insurance, maintenance, repairs,
fuel, and lubrication services, shall be provided by the Bank.

3



--------------------------------------------------------------------------------



 



          e) Reimbursement of Expenses
               Not less frequently than monthly, the Company shall pay or
reimburse O. Berges for all reasonable travel and other expenses incurred by O.
Berges in the performance of his duties under this Agreement.
          f) Club Membership
          The Company will pay for the initiation fees and annual dues of a club
membership to be designated by O. Berges during the term of this Agreement or
any renewal thereof.
          g) Office
               The Company shall furnish O. Berges with a private office, a
private secretary and such other assistance and accommodations as shall be
suitable to the character of O. Berges’ position with the Company and adequate
for the performance of his duties hereunder.
     7. Participation in Benefit Plans. The payment and benefits provided in
this Agreement are independent and separate of any payment and benefits to which
O. Berges may be or may become entitled to under any other present or future
group employee benefit plan or insurance programs of the Company for which
executives of the Company and or its subsidiaries are or shall become eligible,
and O. Berges shall be eligible to receive all benefits and entitlements for
which said executives are eligible under every such plan or program.
     8. Voluntary Absences; Vacations and Sick Leave. O. Berges shall be
entitled, without loss of pay, to absent himself voluntarily for reasonable
periods of time from the performance of his duties and responsibilities under
this Agreement. All such voluntarily absences shall count either as paid
vacation time or sick leave, unless otherwise provided by the Board of
Directors. O. Berges shall be entitled to an annual paid vacation of eighteen
(18) working days per every twelve (12) month period, or such longer periods as
the Board of Directors may approve, which vacations shall be scheduled by O.
Berges with the prior approval of the Chief Executive Officer, taking into
account the needs of the Company. O. Berges may accumulate unused paid vacation
time from twelve (12) month period to the next; provided that such accumulation
shall not exceed eighteen (18) working days of unused vacation time from prior
twelve (12) month periods. O. Berges shall be entitled to up to fifteen
(15) non-cumulative working days of paid sick leave for each twelve (12) month
period or such longer non-cumulative working days as the Board of

4



--------------------------------------------------------------------------------



 



Directors may approve. Upon termination of employment with or without cause, or
for any reason, the Company shall pay all accrued and unused vacation days, at
the highest rate of salary earned by O. Berges, during his tenure.
     9. Benefits Payable Upon Disability or Death. The Company shall, at all
times, maintain in effect disability and death benefits insurance for the
benefit of O. Berges in an amount at least equal to that maintained for
executives of similar rank and which will not be less than that maintained by
the Company for all officers and employees. Provided that the Company may
increase, but never decrease the benefits which O. Berges and/or O. Berges’
heirs would be entitled to thereunder.
     10. Termination of Employment.
          (a) Without cause. The Board of Directors may, without cause,
terminate this Agreement at any time, by giving ninety (90) days written notice
to O. Berges. In such event, O. Berges, if requested by the Board of Directors,
shall continue to render his services, and shall be paid his regular salary up
to the date of termination. In addition, O. Berges shall be paid on the date of
termination a severance payment equal to the annual base compensation amount to
which O. Berges would be entitled to under this Agreement prorated to cover the
remaining balance of the three (3) year term.
          O. Berges may, without cause, terminate the Agreement by giving ninety
(90) days written notice to the Board of Directors. In such event, O. Berges
shall continue to render his services and shall be paid his regular salary up to
the date of termination, but shall not receive any severance payment.
          (b) With Cause: The Board of Directors may, at any time, terminate
this Agreement for cause. In such event, O. Berges shall not be entitled to
receive any further compensation from the date of notice of termination. The
notice of termination shall be in writing, shall set forth the date of delivery
to O. Berges, and the effect of termination shall not be retroactive to a date
prior to delivery of such notice. For the purpose of this Agreement,
“termination for cause” shall include any act or omission on the part of O.
Berges which involves personal dishonesty, willful misconduct, material breach
of fiduciary duty, a material violation of any law, rule or regulation relating
to the banking industry or a material breach of any provision of this Agreement,
such as the willful and continued failure of O. Berges to perform the duties
herein set forth. No act or failure to act on O. Berges part shall be considered
“willful” unless done, or omitted to be

5



--------------------------------------------------------------------------------



 



done, not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company. For purposes of this
paragraph, any act or omission to act on the part of O. Berges in reliance upon
an opinion of counsel, outside auditor or advisor to the Company or to O. Berges
shall not be deemed to be willful or without reasonable belief that the act or
omission to act was in the best interest of the Company.
          O. Berges may, with cause, terminate this Agreement. For purposes of
this section, termination with cause shall mean a failure of the Company to
comply with any material provision of this Agreement, which failure has not been
cured within fifteen (15) days of receipt of a written notice by O. Berges of
such noncompliance by the Company.
          Either party may submit for arbitration, as provided in Section 21 of
this Agreement, among other matters, any controversy that may arise with regard
to the cause for termination that is set forth in the written notice of
termination provided by the Board of Directors or O. Berges, as the case may be.
          (c) If O. Berges is suspended and/or prohibited from participating in
the conduct of the Company’s affairs by a notice or order served under
Section 8(e)(3),(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 USC
1818(e)(3), (e)(4) and (g)(1), or any other similar provision of state or
federal law now in place or enacted in the future, the Company’s obligations
under this Agreement shall be suspended as of the date of service, unless such
prohibition and/or suspension is stayed by appropriate proceedings. If after a
hearing is held and upon judicial review, the notice or order suspending and/or
prohibiting O. Berges from participating in the affairs of the Company is
confirmed, then this Agreement shall be terminated with cause. If the charges in
the notice or order are dismissed, the Company shall: (i) pay O. Berges all the
compensation withheld while the contractual obligations were suspended and
(ii) reinstate, in whole or in part, any of the obligations which were
suspended.
          (d) In the event that O. Berges is terminated or he terminates this
Agreement, in a manner which violates the provisions of this Section 10, as
determined by the arbitration procedure provided in Section 21, O. Berges or the
Company, as the case may be, shall be entitled to reimbursement for all
reasonable costs, including attorney’s fees, incurred by O. Berges or the
Company, as the case may be, in challenging such termination.

6



--------------------------------------------------------------------------------



 



     11. Change in Control:
          (a) In the event, within two years following a “change in control” of
the Company, as such term is defined in Sub-section (b) hereunder, the
executives employment is terminated by the Company without cause or there is a
construct of termination without cause, O. Berges shall be entitled to receive
from the Company a severance payment in consideration of having bound himself to
employment by the Company and having foregone other business or professional
opportunities, actual or potential. The severance payment shall be a lump sum
cash payment equal to three (3) times the base annual compensation, plus three
(3) times the highest cash Performance Bonus paid to O. Berges in any of the
three (3) fiscal years prior to the date of the change in control, and (ii) the
value of any other benefits provided to O. Berges during the year in which the
termination without cause occurs. Payment of the amounts set forth in this
section 11(a) shall be made on or before the fifth day following the date on
which the executive is terminated without cause. If the change of control occurs
during the course of the first year and the performance bonus has not been paid,
the payment hereunder shall be three (3) times the base annual compensation plus
three (3) times $100,000 and the value of any other benefits provided to O.
Berges during the year in which the termination without cause occurs.
          (b) The term “change in control” shall be deemed to have taken place
if: (i) a third person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, becomes the beneficial owner of shares of
the Company having 25% or more of the total number of votes which may be cast
for the election of directors of the Company or which, by cumulative voting, if
permitted by the Company’s charter or bylaws, would enable such third person to
elect 50% or more of the directors of the Company; or (ii) as the result of, or
in connection with, any cash tender or exchange offer, merger or any other
business combination, sales of assets or contested election, or any combination
of the foregoing transactions, the person who were directors of the Company
before such transaction shall cease to constitute a majority of the Board of the
Company or any successor institution.
          (c) Any payment made to O. Berges pursuant to this Agreement are
subject to and conditioned upon their compliance with 12 USC 1828(k) and any
regulations promulgated thereunder. The Company through the Bank shall in good
faith seek to obtain, if necessary or required, any consents or approvals from
the FDIC or any other applicable regulatory agency and any successors thereto
with respect to any payments to be made or any benefits to be provided to O.
Berges pursuant to the terms of this Agreement.

7



--------------------------------------------------------------------------------



 



     12. Confidentiality; Injunctive Relief: Recognizing that the knowledge and
information about, or relationships with, the business associates, customers,
clients, and agents of the Company and its affiliated companies and the business
methods, systems, plans, and policies of the Company and of its affiliated
companies which O. Berges will receive, obtain, or establish as an employee of
the Company or otherwise are valuable and unique assets of the Company, O.
Berges agrees that, during the continuance of this Agreement and thereafter, he
shall not (otherwise than pursuant to his duties hereunder) disclose without the
written consent of the Company, any material or substantial, confidential, or
proprietary know-how, data, or information pertaining to the Company, or its
business, personnel, or plans, to any person, firm, corporation, or other
entity, for any reason or purpose whatsoever. O. Berges acknowledges and agrees
that all memoranda, notes, records, and other documents made or complied by O.
Berges or made available to O. Berges concerning the Company’s business shall be
the Company’s exclusive property and shall be delivered by O. Berges to the
Company upon expiration or termination of this Agreement or at any other time
upon the request of the Company.
     The provision of this Section 13 shall survive the expiration or
termination of this Agreement or any part thereof, without regard to the reason
therefore.
     O. Berges hereby acknowledges that the services to be rendered by him are
of special, unique, and extraordinary character and, in connection with such
services he will have access to confidential information concerning the
Company’s business. By reason of this, O. Berges consents and agrees that if he
violates any of the provisions of this Agreement with respect to
confidentiality, the Company would sustain irreparable harm and, therefore, in
addition to any other remedies which the Company may have under this Agreement
or otherwise, the Company will be entitled to an injunction to be issued by any
court of competent jurisdiction restraining O. Berges from committing or
continuing any such violation of this Agreement. The term “Confidential
Information” means: (i) proprietary information of the Company; (2) information
marked or designated by the Company as confidential; (3) information, whether or
not in written form and whether or not designated as confidential, which is
known to O. Berges as treated by the Company as confidential; and
(4) information provided to the Company by third parties which the Company is
obligated to keep confidential, specifically including customer lists and
information. Confidential

8



--------------------------------------------------------------------------------



 



information does not include any information now or hereafter voluntarily
disseminated by the Company to the public, or which otherwise becomes part of
the public domain through lawful means.
     13. No Assignments. This Agreement is personal to each of the parties
hereto. Neither party may assign or delegate any of his or its rights or
obligations hereunder without first obtaining the written consent of the other
party. However, in the event of the death of O. Berges all his rights to receive
payments hereunder shall become rights of his estate.
     14. Benefits. Any benefits due or provided hereunder to O. Berges shall be
in addition to, and not in substitution of, any benefit to which O. Berges is
otherwise entitled to without regard to the Agreement.
     15. Mitigation. O. Berges shall not be obligated to seek other employment
in mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligation to make the payments and
arrangements required to be made under this Agreement.
     16. Notices. All notices required by this Agreement to be given by one
party to the other shall be in writing and shall be deemed to have been
delivered either:
          (a) When personally delivered to the Office of the Secretary of the
Company at his regular corporate office, or O. Berges in person; or
          (b) Five days after depositing such notice in the United States mails,
certified mail with return receipt requested and postage prepaid at:

  i.   the Company:
C/O Office of the Secretary of the Company
First BanCorp Puerto Rico
PO Box 9146
Santurce, PR 00908-0146     ii.   Orlando Berges-González
PO BOX 360026
San Juan PR, 00936-0026

9



--------------------------------------------------------------------------------



 



or to such other address as either party may designate to the other by notice in
writing in accordance with the terms hereof.
     17. Amendments or Additions; Action by Board of Directors. No amendments or
additions to this Agreement shall be binding unless in writing and signed by
both parties. The prior approval by a two-thirds affirmative vote of the full
Board of Directors of the Company shall be required in order for the Company to
authorize any amendments or additions to this Agreement, to give any consent or
waivers of provisions of this Agreement, or to take any other action under this
Agreement including any termination of the employment of O. Berges with or
without cause under Section 10 hereof.
     18. Sections Headings. The Section headings used in this agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
     19. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereto.
     20. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Puerto Rico. Venue for the litigation of any and all matters
arising under or in connection with this Agreement shall be in the Court of
First Instance, San Juan Superior Part for the Commonwealth of Puerto Rico, in
the case of state court jurisdiction, or in the U.S. District Court for the
District of Puerto Rico, in the case of federal court jurisdiction.
     21. Arbitration. Any controversy as to the interpretation of this Agreement
must be submitted before three arbitrators to be appointed by the American
Arbitration Association (“AAA”). The rules and regulations of the AAA shall
govern the procedures of said arbitration. The award of a majority of
arbitrators shall be binding and final on the parties.
     22. Reimbursement of Legal Expenses. The Company agrees to reimburse O.
Berges for all reasonable legal fees incurred by him in connection with the
negotiation, drafting and execution of this Agreement.

10



--------------------------------------------------------------------------------



 



     23. Miscellaneous.
          (a) The Company has entered into agreements with the U.S. Department
of the Treasury (the “Treasury”) under which the Company issued preferred shares
(“Preferred Shares”) and other securities to the Treasury as part of the
Troubled Assets Relief Program Capital Purchase Program (“CPP”) established
under the Emergency Economic Stabilization Act of 2008 (“EESA”). Pursuant to the
Company’s participation in the CPP, the Company is also subject to certain
provision of the America Reinvestment and Recovery Act of 2009 (“ARRA”).
          (b) EESA and ARRA impose certain restrictions on employment
agreements, severance, bonus and incentive compensation, stock awards, and other
compensation and benefit plans and arrangements (the “Plans”) maintained by the
Company, the Bank and other subsidiaries of the Company and requires that such
restrictions remain in place for so long as the Treasury holds any debt or
equity securities issued by the Company. The parties hereby agree that all Plans
providing benefits to O. Berges shall be construed and interpreted at all times
that the Treasury maintains any debt or equity investment in the Company in a
manner consistent with EESA and ARRA, and all such Plans shall be deemed to have
been amended as determined by the Company so as to comply with the restrictions
imposed by EESA and ARRA. Notwithstanding any other terms of this Agreement or
any other Plan providing benefits to O. Berges, to the extent that any provision
of this Agreement or any other Plan is determined by the Company, to be subject
to and not in compliance with EESA and ARRA, including the timing, amount or
entitlement of O. Berges to any payment of severance, bonus or any other
amounts, such provisions shall be interpreted and deemed to have been amended to
comply with the terms of EESA, ARRA and the rules and regulations thereunder.
The parties hereto further agree that (i) O. Berges shall at no time be entitled
to receive any compensation based upon incentives that encourage O. Berges to
take unnecessary and excessive risks on behalf of Bank or the Company; (ii) the
Bank shall recover from O. Berges any bonus or incentive compensation paid to O.
Berges based on statements of earnings, gains, or other criteria that are later
proven to be materially inaccurate; (iii) the limitations imposed herein under
paragraph (b) shall apply during the period that the Treasury holds an equity or
debt position in the Company pursuant to the provision of Section 101(a) of the
Emergency Economic Stabilization Act of 2008.
          (c) Any severance from employment or golden parachute payment not paid
to O. Berges as a result of the provisions of paragraph (b) above shall be paid
to O. Berges within a period no longer than ten (10) business days following the
date upon which the Treasury no longer holds an equity or debt position in the
Company or any applicable legislation has been subsequently amended to otherwise

11



--------------------------------------------------------------------------------



 



permit these payments (the “Deferred Payment Date”) irrespective of O. Berges
being an employee of the Company on the Deferred Payment Date.

            FIRST BANCORP PUERTO RICO
      By:   /s/ Luis M. Beauchamp         Luis M. Beauchamp,        President &
Chief Executive Officer     

         
ATTEST :
  /s/ Lawrence Odell    
 
       
 
  Lawrence Odell    

            EXECUTIVE
      By:   /s/ Orlando Berges- González         Orlando Berges-González   

12